Order entered August 9, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-01571-CV

                 JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                                V.

                                    FRED VINCENT, Appellee

                          On Appeal from the 68th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-14-11180

                                            ORDER
       Appellants’ brief was originally due April 6, 2016. The Court granted four extensions of

time to file the brief. When the brief filed on June 2, 2016 did not comply with Rule 38.1 of the

Texas Rules of Appellate Procedure, the Court ordered appellants to file an amended brief

complying with Rule 38.1 by June 13, 2016. The Court then granted two extensions of time to

file the amended brief.

       Before the Court is Appellants’ August 5, 2016 motion for an extension of time to file an

amended appellants’ brief. This is the third motion for extension filed by appellants seeking

more time to file an amended brief and the seventh motion for extension related to appellants’

brief filed so far in this case. Appellants’ latest motion seeks an unspecified extension of time in

order to obtain a supplemental clerk’s record and reporter’s record.

                                                 1
       We ORDER Appellants to provide this Court, within ten days of the date of this order,

written verification that appellants have requested preparation of the reporter’s record from

Antionette Reagor, the official court reporter of the 68th Judicial District Court of Dallas County,

and the manner of that request. If the Court does not receive the required documentation within

the time specified, the Court may order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

       We GRANT appellants’ August 5, 2016 motion to extend time to file brief and ORDER

the brief be filed no later than September 12, 2016.

       Appellants are cautioned that no further extensions will be granted absent exigent

circumstances.



                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE




                                                 2